DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MIWA US Pub. No. 2014/0139078 A1.

Regarding claim 1, MIWA discloses
An electric motor (See Fig. 1, item 1) comprising: a stator (Item 4) having an iron core (Item 6) and a magnetic flux coil (Item 2) wound around the iron core (See para 0022); 
a rotor (Item 5) having a rotary shaft (Item 7) and a cylindrical rotor magnet (Item 10) provided on an outer circumference of the rotary shaft (See para 0022 and 0023), and a magnetic sensor (Item 11) having a sensor unit (Item 12) that outputs an electric signal based on an applied magnetic flux (See para 0026), the stator and the rotor being disposed so that the rotor magnet faces the iron core. wherein the rotor magnet has a main magnet unit (Item 10) and a sensor magnet unit (Item 20) that is formed integrally with the main magnet unit and has an external diameter smaller than an external diameter of the main magnet unit, (See para 0029) 
the magnetic sensor is disposed beside the sensor magnet unit and outputs the electric signal upon detection of a position of the rotor based on a magnetic flux of the sensor magnet unit (See para 0026 and 0027),  
an outer circumferential edge of the sensor magnet unit is located farther away from the rotary shaft than a center of the sensor unit (See Fig. 2 shows the rotary shaft away from the sensor unit which is a part of item 11. Fig. 4 further shows item 20 closer to item 12. Fig. 3 shows an outer circumferential edge of item 20. Fig. 3 further shows the outer circumferential closer to item 11 which has 12 within according to Fig. 4. Fig. 4 shows item 12 which has a center (Center of a rectangle)) 
and a position of an end of the main magnet unit in an axial direction of the rotary shaft is closer to the magnetic sensor than a position, in the axial direction of the rotary shaft, of one coil end on the magnetic sensor side of the magnetic flux coil of the stator. (See annotated Fig. below. It is clear from the fig. below that the position end of the main magnet in the axial direction is closer than the position the magnetic sensor side of the magnetic flux coil of the stator)

    PNG
    media_image1.png
    596
    917
    media_image1.png
    Greyscale

Regarding claim 2, MIWA discloses
, wherein the center of the sensor unit is located closer to the sensor magnet unit than a center of the magnetic sensor. (See annotated Fig. below. Fig. below is self-explantory)

    PNG
    media_image2.png
    655
    933
    media_image2.png
    Greyscale

Regarding claim 3, MIWA discloses
, wherein a position of an end of the sensor magnet unit in an axial direction of the rotary shaft is closer to the magnetic sensor than a position, in the axial direction of the rotary shaft, of one coil end on the magnetic sensor side of the magnetic flux coil of the stator.

    PNG
    media_image3.png
    646
    916
    media_image3.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over  MIWA US Pub. No. 2014/0139078 A1 in a view of Shimizu et al. US Patent No. 8,653,774 B2.
Regarding claim 5, MIWA does not disclose but Shimizu discloses wherein the magnetic sensor has an amplifying unit (Item 9) that amplifies the electric signal output from the sensor unit; and an output signal of the magnetic sensor is a digital signal. (See column 15, lines 38-55)

It would have been obvious one having ordinary skill in the art before the effective filing date of the claimed invention to use an amplifying unit disclosed by Shimzu in MIWA’s teachings in order to be resistance to the effects of the irregularities in Hall sensors. (See Shimizu’s column 1, lines 59-63)
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over  MIWA US Pub. No. 2014/0139078 A1 in a view of Shimizu et al. US Patent No. 8,653,774 B2 and further in a view of KIM US Pub. No. 2013/0234546 A1.

Regarding claim 6, a combination of MIWA and Shimizu does not disclose but KIM discloses wherein the sensor unit (See Fig. 2, item 140) is made of a semiconductor other than silicon; and a substrate (Item 142) on which the magnetic sensor is mounted is molded integrally with the stator (Item 110) with use of a resin. (See para 0068)

It would have been obvious one having ordinary skill in the art before the effective filing date of the claimed invention to use a substrate and a resin as taught by KIM in MIWA and Shimizu’s teachings to enhance the heat dissipation as taught by KIM’s para 0012.

The combination does disclose “the amplifying unit is made of silicon”. However, POSITA would appreciate the fact that such unit is generally made of silicon which acta as a semiconductor material. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over  MIWA US Pub. No. 2014/0139078 A1 in a view of MATSUNGA US Pub. No. 2016/0128195 A1.

Regarding claim 7, MIWA does not disclose but MATSUNGA discloses 
An air-conditioning apparatus (See Fig. 13, item 40) comprising the electric motor (Item 20) of claim 1 as a drive source of at least one of an indoor-unit fan and an outdoor-unit fan (Item 41). (See para 0057)

It would have been obvious one having ordinary skill in the art before the effective filing date of the claimed invention to use the motor of MIWA’s as a drive of the outdoor-unit fan as disclosed by MATSUNGA’s because POSITA would have no problem driving the outdoor fan using the motor.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. NOMURA KENICHIRO, KR2001062448A, discloses preventing the magnetic flux from leaking from the stator winding to detect the rotational position of the rotor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BICKEY DHAKAL whose telephone number is (571)272-3577. The examiner can normally be reached 8:30-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BICKEY DHAKAL/Primary Examiner, Art Unit 2846